Exhibit 10.21

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

WHEREAS, Russell Hobbs, Inc., Spectrum Brands, Inc., ROV Holding, Inc., Tetra
Holding (US), Inc. and United Pet Group, Inc., each a Delaware corporation,
Applica Consumer Products, Inc., a Florida corporation,. and ROVCAL, Inc., a
California corporation, (herein referred to each as a “Grantor”) owns, or in the
case of licenses is a party to, the Copyright Collateral (as defined below);

WHEREAS, SPECTRUM BRANDS, INC., a Delaware corporation (the “Company”), SB/RH
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”) , the Term
Lenders party thereto, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (the “Term Loan Agent”) are parties to a Credit Agreement
dated as of June 16, 2010 (as amended, supplemented, modified or Refinanced from
time to time in accordance with the terms of the ABL Intercreditor Agreement,
the “Term Loan Credit Agreement”); and

WHEREAS, the Company, the Guarantors party thereto and US Bank, National
Association, as indenture trustee (the “Senior Indenture Trustee”) are parties
to the Senior Secured Note Indenture dated as of June 16, 2010, pursuant to
which the Company will issue its 9.50% Senior Secured Notes due 2018;

WHEREAS, the Company, Holdings, the other Grantors party thereto, the Term Loan
Agent, the Senior Indenture Trustee and Wells Fargo Bank, National Association,
as collateral trustee (the “Collateral Trustee”) are parties to a Collateral
Trust Agreement dated as of June 16, 2010, pursuant to which the Collateral
Trustee has been appointed by the Term Loan Agent on behalf of the Term Lenders
and the Senior Indenture Trustee on behalf of the Senior Noteholders, and the
Collateral Trustee has agreed, to hold and administer the Liens granted pursuant
to the Security Documents for the ratable benefit of all of the Secured Parties
on a pari passu basis;

WHEREAS, pursuant to a Security Agreement dated as of June 16, 2010 (as amended
and/or supplemented from time to time, the “Security Agreement”) among the
Company, Holdings, the other Grantors party thereto and the Collateral Trustee,
the Grantor has secured the Secured Obligations by granting to the Collateral
Trustee for the benefit of the Secured Parties a continuing security interest in
personal property of the Grantor, including all right, title and interest of the
Grantor in, to and under the Copyright Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Collateral Trustee,
to secure the Secured Obligations, a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether now owned or existing or hereafter acquired
or arising:

(i) each Copyright (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Copyright registration or application
therefor referred to in Schedule 1 hereto;

Signature Page to Copyright Security Agreement



--------------------------------------------------------------------------------

(ii) each Copyright License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Copyright License
identified in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any Copyright License (including, without
limitation, any Copyright License identified in Schedule 1).

The Grantor irrevocably constitutes and appoints the Collateral Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Collateral Trustee’s name, from time to time, in the Collateral
Trustee’s discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Grantor might take with respect to the Copyright
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Term
Loan Credit Agreement, the Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Collateral Trustee pursuant to the
Security Agreement. The Grantor acknowledges and affirms that the rights and
remedies of the Collateral Trustee with respect to the security interest in the
Copyright Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be duly executed by its officer thereunto duly authorized as of the 16th day of
June, 2010.

 

RUSSELL HOBBS, INC. By:   /s/ Lisa R. Carstarphen   Name:   Lisa Carstarphen  
Title:   Vice President and Secretary SCHULTZ COMPANY By:   /s/ John T. Wilson  
Name:   John T. Wilson   Title:   Vice President and Assistant Secretary



--------------------------------------------------------------------------------

Acknowledged: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee By:
  /s/ Elizabeth T. Wagner   Name:   Elizabeth T. Wagner   Title:   Vice
President